DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the term “shoulder” is designated by reference character “17” on page 7, line 11 and reference character “20” on page 7, line 16. 
Appropriate correction is required.

Claim Objections
Claims 5, 6, 8, 10 and 12 – 14 are objected to because of the following informalities:
Claim 5, line 3, “distal the shoulder” should read - - at the distal end - -.
Claim 6, line 1, “the first shaft shoulder” should read - - the first shoulder - -.
Claim 6, line 2, “which annular contact surface” should read - - wherein the annular contact surface - -.
Claim 8, line 2, “which inside shoulder” should read - - wherein the inside shoulder - -.
Claim 8, line 3, “the shaft end” should read - - the distal end - -.
Claim 10, lines 1 – 2, “the shaft end” should read - - the distal end - -.
Claim 12, line 7, “which internal teeth” should read - - wherein the internal teeth - -.
Claim 13, line 3, “distal the shoulder” should read - - at the distal end - -.
Claim 13, line 4, “the shaft end” should read - - the distal end - -.
Claim 14, line 1, “the internal toothing is” should read - - the internal teeth are - -.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the bearing seat extending relative to the radial ball bearing to a distance (L) from an orthogonal projection from “proximalmost” points of a “distalmost” row of the at least one row of balls onto the bearing seat surface, such that: L= k*D, wherein k is in a range between 0.7 and 0.5.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the claims and the disclosure noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656